DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 18-20 remain withdrawn. Claims 1-17 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/068228 filed on 07/05/2018, which claims priority from the provisional application # 62529050 filed on 07/06/2017 and also from the foreign application # EP17198387.7 filed on 10/25/2017.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estelle Delort et al (US8652452 B2, date of patent: 02/18/2014) (Hereinafter Delort). 
Regarding claim 1, Delort teaches “a method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least a compound of formula (I) (claim 1, C3 lines 7-13) wherein formula (I) is the same as the formula in instant claim 1 (see claim 1 of Delort). Delort also teaches that R1 represents a C1-3 alkyl group and R2 represents a C4-9 linear alkyl group wherein said compound has between 10 and 15 carbon atoms (claim 1). Delort also teaches that the composition “is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7), thus meeting the “wherein the method prevents, treats, modifies, decreases, or suppresses malodor, the method comprising treating a malodor source” limitation of the instant invention. Regarding the “the method comprising treating a malodor source with a compound of formula (I) in an amount sufficient to inhibit the growth of at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli” limitation of the instant invention, even though Delort is silent about its invention’s effects of bacteria, it is still anticipatory over the instant invention. The composition used in the instant invention and Delort are identical. The inhibition of bacteria are simply a result of using the composition which is an inherent property or function. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II). More importantly, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered 
Regarding claim 2, Delort teaches “the method according to claim 1, wherein R1 represents a C1-3 linear alkyl group” (claim 2 of Delort). 
Regarding claim 3, Delort teaches “the method according to claim 1, wherein R2 represents a C5-8 linear alkyl group” (claim 2 of Delort). 

Regarding claim 5, Delort specifically teaches 4-methyl-2-pentyl-pyridine (examples 2-3). 
Regarding claim 6, Delort anticipates this claim similar to the explanation provided above. Since Delort teaches using formula (I) to deliver a pleasant odor to the surface to which it is applied, inhibiting the growth of at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli will be achieved during normal and usual operation of the invention.
Regarding claim 7, Delort teaches that the composition “is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7). Additionally, Delort teaches various formulations for its invention as the perfume, the fabric care product (meeting laundry limitation), the body-care product (meeting pet and body malodor limitations). The air care product (meeting tobacco malodor during normal operation) or home care product (meeting kitchen and bathroom limitations) (claim 8 of Delort). Additionally tobacco limitation would also be met since Delort teaches the product to be used as body-care and a smoking individual using the product would lead to the invention meeting “tobacco” a source for malodor during its normal operation (also true as an air care product). 
Regarding claim 9, “wherein the method reduces, prevents, or inhibits a subject's perception of malodor” limitation is met by Delort teaching that the composition is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7). The remaining limitations are discussed above. Regarding the newly added “malodor counteracting composition” limitation for the compound of formula (I), this limitation doesn’t limit the instant claim functionally, it is merely an inherent property of the compound itself that is being recited. It is explained above how this limitation is met by the Delort teachings. 

Regarding claim 15 and 17, Delort teaches “olfactive effective amount of at least one inventions compound” (C5 lines 12-13). Additionally, since Delort teaches using formula (I), inhibiting an olfactory malodor receptor will be achieved during normal and usual operation of the invention as discussed above.
Regarding claim 16, Delort teaches the addition of 180 parts by weight of 10% 4-methyl-2-pentyl-pyridine into 1820 parts of other components leading to a final concentration of 0.009% corresponding to 90 ppm (example 2). Delort also teaches the addition of 100 parts by weight of 10% 4-methyl-2-pentyl-pyridine into 3900 parts of other components leading to a final concentration of 0.0025% corresponding to 25 ppm (example 2).  A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 8 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Estelle Delort et al (US8652452 B2, date of patent: 02/18/2014) (Hereinafter Delort).
Regarding claim 1, Delort teaches as discussed above. 
Regarding claim 8, Delort teaches 0.01% (100 ppm) to 3% (30000 ppm) by weight range for the compounds in the invention (C5 lines 50-57). The instant claim’s range of 300 to 1000 ppm is within the range of 100 ppm to 30000 ppm taught by Delort. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Delort and achieve the instant invention. Even though Delort doesn’t disclose a specific embodiment that has the formula (I) compound within the range of the instant invention, Delort does teach ranges that cover the instant invention limitations, as discussed above.  Delort also teaches that “the proportions in which the compounds according to the invention can be incorporated into the various aforementioned articles or compositions vary within a wide range of values. These values are dependent on the nature of the article to be perfumed and on the desired organoleptic effect as well as the nature of the co-ingredients in a given base when the compounds according to the invention are mixed with perfuming co-ingredients, solvents or additives commonly used in the art”. Based on desired effect or formulation structure, one would pick a concentration that falls within the instantly claimed range. Thus, one would be motivated to modify the embodiments of Delort to achieve the instant invention with a reasonable expectation of success. 

Rejections Maintained
Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-7, 9-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 8652452 B2 (Hereinafter ‘452, same assignee). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 6-7, 9, 14-15 and 17 are obviated by claim 1 of ‘452. 
Instant claims 2 and 10 are obviated by claim 2 of ‘452.
Instant claim 3 and 11 are obviated by claim 3 of ‘452.
Instant claims 4-5 and 12-13 are obviated by claim 5 of ‘452.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘452 and achieve the instant invention. ‘452 provides for suppressing malodor because it teaches an effective amount of at least a compound of formula (I) to confer, enhance, improve or modify the odor properties of a perfuming composition which would lead to suppressing malodor and inhibit bacteria. Additionally, ‘452 also teaches malodor source limitations of instant claims 7 and 14 because ‘452 claim 1 teaches “a fabric care product, a body-care product, an air care product or a home care product”. 

Response to Arguments
Regarding the USC 102 rejection over claims 1-7 and 9-17 under Delort, Applicant argues the following:
“Applicant respectfully submits that claims 1-7 and 9-17 are novel over Delort. 
The Office has based the rejection in part on, "The composition used in the instant invention and Delort are identical. The inhibition of bacteria are simply a result of using the composition which is an inherent property or function. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent." (see Page 4 of the Office Action dated 09/24/2021). 
Applicant respectfully disagrees. Claims 1 and 9 have been amended to require a malodor counteracting composition comprising a compound of formula (I). 
In contrast, Delort describes compounds according to formula (I) as part of a perfuming composition or a perfuming consumer product. Delort is however completely silent on a method of reducing, preventing, or inhibiting a subject's perception of malodor. As a person skilled in the art clearly distinguishes between, on the one hand, a perfuming compound which is used in a perfuming preparation or a composition to impart a green, green bean note, as well as a spicy-bell pepper, paprika note, and a green, pyrazinic bottom note (as disclosed in Claim 1 of Delort) and, on the other hand, a malodor counteracting compound which suppresses malodor through antimicrobial activity and/or masks malodor without significantly increasing the perceived overall odor intensity, the same applies mutatis mutandis to a method of the claimed invention and the disclosure of Delort. Therefore the present claims are novel over Delort. 
In view of the foregoing, Applicant respectfully requests withdrawal of the rejections and allowance of the claims”. 
This argument is acknowledged but is not found persuasive. The amendment of adding “malodor counteraction composition” to describe the compound of formula (I) does not introduce an additional functional limitation to the instant invention. It merely is an inherent feature description for the compound since the structure of the composition is not modified by this limitation. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at 

Double patenting rejection also stands since the Applicant has not filed a terminal disclaimer. 

Conclusion

	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613